                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF MISSOURI
                                   WESTERN DIVISION

SHANNA RILEY, individually and on behalf          )
of all others similarly situated,                 )
                                                  )
         Plaintiff,                               )
                                                  )
         v.                                       )          No. 4:21-CV-0192-DGK
                                                  )
UNITED STATES FIRE INSURANCE                      )
COMPANY and TRIP MATE, INC.,                      )
                                                  )
         Defendants.                              )

                           ORDER GRANTING MOTION TO STAY

         This lawsuit arises from Plaintiff’s allegations that in the wake of the COVID-19 pandemic

she and putative class members are entitled to trip cancellation benefits under travel insurance

policies underwritten by Defendants. Defendants contend the polices do not cover the voluntary

cancellation of a trip due to a pandemic or virus, and they have filed a motion to dismiss on that

basis.

         Now before the Court is Defendants Motion to Stay Discovery Pending a Ruling on Their

Motion to Dismiss. ECF No. 40. Defendants contend that, with the exception of initial disclosures

related to the individual Plaintiff, discovery should be stayed to avoid an enormous waste of

resources in discovery. Plaintiff responds that Defendants have not carried their burden of

demonstrating good cause for a complete stay.

         “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); Contracting Nw., Inc.

v. City of Fredericksburg, 713 F.2d 382, 387 (8th Cir. 1983) (holding district court has the

“inherent power” to stay litigation “to control its docket, conserve judicial resources, and provide


              Case 4:21-cv-00192-DGK Document 52 Filed 09/10/21 Page 1 of 2
for a just determination of the cases pending before it.”). A stay should be entered only where it

is a proper exercise of the court’s discretion, Rhines v. Weber, 544 U.S. 269, 276 (2005), and the

proponent of the stay bears the burden of establishing the need for a stay. Nken v. Holder, 556

U.S. 418, 433-34 (2009). In determining whether to grant a motion to stay discovery pending the

outcome of a dispositive motion, a court considers a variety of factors, including the movant’s

likelihood of success on the underlying motion; whether the movant will be irreparably harmed

absent a stay; the breadth of the pending discovery; the balance of harms in delaying discovery

against the possibility that the underlying motion will dispose of the case; the public interest; and

judicial economy. Id.; TE Connectivity Networks, Inc. v. All Sys. Broadband, Inc., No. 13-1356

ADM/FLN, 2013 WL 4487505, at *2 (D. Minn. Aug. 20, 2013).

        The Court holds that the factors weigh in favor of granting the requested stay. Defendants

appear likely to succeed on the motion; the pending discovery requests are very broad; and the

harm in delaying discovery is very small and outweighed by the possibility that the motion will

dispose of the case. Although Defendants will not be irreparably harmed absent a stay, they will

incur significant—and likely unnecessary and avoidable—costs in producing the requested

discovery. Finally, the public interest and judicial economy factors do not factor much in the

analysis one way or the other.

        The motion to stay discovery is GRANTED. All discovery is stayed pending the Court’s

ruling on the motion to dismiss. Once the Court rules on the motion to dismiss, it will issue a new

scheduling order, if necessary.

        IT IS SO ORDERED.

Date:   September 10, 2021                            /s/ Greg Kays
                                                      GREG KAYS, JUDGE
                                                      UNITED STATES DISTRICT COURT




                                     2
         Case 4:21-cv-00192-DGK Document 52 Filed 09/10/21 Page 2 of 2
